   Case 2:21-cv-02507-GW-AS Document 32 Filed 08/23/21 Page 1 of 5 Page ID #:309


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-2507-GW-ASx                                             Date      August 23, 2021
 Title             Center for Biological Diversity, et al. v. U.S. Bureau of Land Management, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Gregory C. Loarie                                  Luther L. Hajek, USDOJ
                                                                           Lawrence J. Jensen
 PROCEEDINGS:                TELEPHONIC HEARING ON INTERVENING DEFENDANTS CADIZ,
                             INC. AND CADIZ REAL ESTATE LLC'S MOTION TO INTERVENE
                             AS DEFENDANTS [16]


Court and counsel confer. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court GRANTS the Motion.

The Government’s request to extend their deadline to respond to the complaint and/or request for
additional time is granted to August 30, 2021. Intervenor Defendants may also respond by August 30,
2021.




                                                                                                   :    03
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:21-cv-02507-GW-AS Document 32 Filed 08/23/21 Page 2 of 5 Page ID #:310




Center for Biological Diversity et al. v. U.S. Bureau of Land Management et al.; Case No. 2:21-cv-02507-
GW-(ASx); Tentative Ruling on Motion to Intervene


I. Background
        Plaintiffs Center for Biological Diversity, Defenders of Wildlife, and Sierra Club sued
Defendants United States Bureau of Land Management, Debra Haaland, Nada Culver, Karen
Mouritsen, Andrew Archuleta, and Michael Ahrens (collectively, “BLM”), seeking declaratory
and injunctive relief as to two rights-of-way that BLM issued to Cadiz, Inc. and Cadiz Real Estate,
LLC (collectively, “Cadiz”), which are “for-profit corporations that have acquired over 34,000
acres of private land in the Mojave Desert.” See Complaint, Docket No. 1, ¶¶ 1, 41. Cadiz
purportedly seeks to construct and operate the “Cadiz Valley Water Conservation, Recovery and
Storage Project” or “Cadiz Water Project,” through which Cadiz will extract and sell groundwater
to municipal water districts and other users. See id. ¶ 42. Plaintiffs allege that on December 21,
2020, BLM issued to Cadiz two rights-of-way “to convey water through a mothballed oil and gas
pipeline that crosses Mojave Trails National Monument and other protected public land in
southeastern California.” See id. ¶¶ 1, 56. The first right-of-way – previously granted to the El
Paso Natural Gas Company under the Mineral Leasing Act of 1920 and reassigned to Cadiz by
BLM – contains a portion of the oil and gas pipeline at issue, and the second right-of-way converts
the Mineral Leasing Act right-of-way to a Federal Land Policy and Management Act (“FLPMA”)
right-of-way such that Cadiz can use the right-of-way to transport water. See id. ¶¶ 49-50.
        Plaintiffs allege that BLM issued the rights-of-way “with no environmental review, in
violation of the National Environmental Policy Act (NEPA).” See id. ¶ 3. Plaintiffs further allege
that BLM violated the Mojave Trails National Monument Proclamation’s requirements and the
FLPMA by issuing these rights-of-way. See id. Accordingly, Plaintiffs request that the Court: (1)
issue a declaratory judgment that BLM violated the law as described in the Complaint; (2) vacate
and set aside the two rights-of-way at issue; (3) enjoin BLM from authorizing or otherwise
allowing Cadiz to undertake any activities within the rights-of-way at issue; and (4) award
Plaintiffs fees and costs. See id. at 23.
        On June 17, 2021, Cadiz filed the instant motion to intervene either as a matter of right or
permissively under Federal Rule of Civil Procedure Rule 24. See generally Motion to Intervene
as Defendants (“Motion”), Docket No. 16. Plaintiffs have filed a Response stating that “they take
no position with respect to the motion to intervene.” See Response to Motion, Docket No. 23.


                                                       1
Case 2:21-cv-02507-GW-AS Document 32 Filed 08/23/21 Page 3 of 5 Page ID #:311




BLM has not filed a response to the Motion. During the C.D. Cal. L.R. 7-3 conference, counsel
for Plaintiffs and BLM represented to counsel for Cadiz that their respective clients take no
position on the instant Motion. See Declaration of Diane C. De Felice in Support of Motion to
Intervene, Docket No. 16-2, ¶¶ 5-6.
II. Legal Framework
       “A party seeking to intervene as of right must meet four requirements: (1) the applicant
must timely move to intervene; (2) the applicant must have a significantly protectable interest
relating to the property or transaction that is the subject of the action; (3) the applicant must be
situated such that the disposition of the action may impair or impede the party’s ability to protect
that interest; and (4) the applicant’s interest must not be adequately represented by existing
parties.” Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003) (citation omitted). “While an
applicant seeking to intervene has the burden to show that these four elements are met, the
requirements are broadly interpreted in favor of intervention.” Citizens for Balanced Use v. Mont.
Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (citation omitted).
III. Discussion
       The Court would grant the Motion, because the existing parties do not oppose it and
because Cadiz appears to satisfy the requirements for intervention as of right.
       First, the Court would find Cadiz’s Motion timely. BLM has not filed a response to
Plaintiffs’ Complaint and the Court granted the parties’ stipulation to extend the response deadline
to August 25, 2021. See Order Approving Second Stipulation to Extend Time to Respond, Docket
No. 31; see also Citizens for Balanced Use, 647 F.3d at 897 (concluding that a motion to intervene
was timely when made less than two weeks after the defendants filed their answer to the
complaint). No substantive proceedings have occurred in this matter. Further, there is no
indication that the parties will suffer any prejudice or delay.
       Second, Cadiz likely has a significantly protectable interest in the case. One of the rights-
of-way at issue allows Cadiz to use a portion of an existing in-ground pipeline – which the El Paso
Natural Gas Company has agreed to sell to Cadiz – to transport water. See Declaration of Stanley
Speer in Support of Motion to Intervene (“Speer Decl.”), Docket No. 16-1, ¶ 6, Exh. 1; see also
Complaint ¶¶ 48-49. If the Court were to grant Plaintiffs’ sought-after relief, Cadiz would not be
able to use that right-of-way to transport water from any source for its customers. See Speer Decl.
¶ 7. Additionally, if the Court vacates the rights-of-way, “Cadiz will have to expend significant



                                                      2
Case 2:21-cv-02507-GW-AS Document 32 Filed 08/23/21 Page 4 of 5 Page ID #:312




resources on renewed applications and any additional compliance, which will impose costs both
in terms of expenditures to support the required work and delays in putting the pipeline to uses
that will beneficial and enable Cadiz to earn a return on its investment.” See id. ¶ 11. The Court
therefore would conclude that Cadiz “has a sufficient interest for intervention purposes” because
it would “suffer a practical impairment of its interests as a result of the pending litigation.” See
California ex rel. Lockyer v. United States, 450 F.3d 436, 441 (9th Cir. 2006).
        Third, for the reasons stated above, the Court would conclude that the disposition of this
action may impede Cadiz’s ability to protect its interest. See Lockyer, 450 F.3d at 442 (“Having
found that [proposed intervenors] have a significant protectable interest, we have little difficulty
concluding that the disposition of this case may, as a practical matter, affect it.”); see also Fed. R.
Civ. P. 24 Advisory Committee’s Notes to 1966 Amendment (“If an absentee would be
substantially affected in a practical sense by the determination made in an action, he should, as a
general rule, be entitled to intervene . . . .”). If Plaintiffs ultimately prevail, Cadiz will be
substantially affected in that, inter alia, it will have to expend resources and time to obtain approval
for the rights-of-way.
        Fourth, the Court would determine that Cadiz has met its “minimal” burden and established
that BLM’s representation “may be” inadequate to protect Cadiz’s interests. See Trbovich v.
United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972); Sw. Ctr. for Biological Diversity v.
Berg, 268 F.3d 810, 823 (9th Cir. 2001). In analyzing whether the existing parties’ representation
may be inadequate, courts consider three factors: “(1) whether the interest of a present party is
such that it will undoubtedly make all of a proposed intervenor’s arguments; (2) whether the
present party is capable and willing to make such arguments; and (3) whether a proposed
intervenor would offer any necessary elements to the proceeding that other parties would neglect.”
Arakaki, 324 F.3d at 1086 (citation omitted). “The most important factor in determining the
adequacy of representation is how the interest compares with the interests of existing parties.” Id.
(citation omitted).      While there is a presumption of adequacy of representation when the
government is acting on behalf of a constituency it represents, and where the proposed intervenor
has the same ultimate objective as a party, the presumption is rebuttable. Id.
        Here, the Court would find that Cadiz’s interests do not exactly align with BLM’s and that
BLM’s representation may therefore be inadequate. See Sw. Ctr. for Biological Diversity, 268
F.3d at 823 (recognizing that even if a presumption of adequacy applies, it is rebutted where the



                                                       3
Case 2:21-cv-02507-GW-AS Document 32 Filed 08/23/21 Page 5 of 5 Page ID #:313




intervenors and parties “do not have sufficiently congruent interests”). Specifically, Cadiz’s
interests may be narrower than BLM’s. See Californians for Safe & Competitive Dump Truck
Transp., v. Mendonca, 152 F.3d 1184, 1190 (9th Cir. 1998) (permitting intervention in a lawsuit
filed against a state entity in part because the intervenor’s interests “were potentially more narrow
and parochial than the interests of the public at large . . . .”). Cadiz is focused on its interest as the
holder of the rights-of-way and “as a business entity trying to develop a viable business plan for
the transport of water,” whereas “BLM will be focused on defending its interpretation of the
requirements of NEPA and FLPMA.” See Motion at 1, 10. It is not difficult to imagine a scenario
where Cadiz and BLM will assert different arguments that emphasize their own interests over those
of the other party. The potential divergence of interests and the likelihood of distinct arguments
is enough at this stage for Cadiz to establish “sufficient doubt about the adequacy of representation
to warrant intervention.” See Sw. Ctr. for Biological Diversity, 268 F.3d at 824 (quoting Trbovich,
404 U.S. at 538). Further, the Court’s tentative conclusion is bolstered by the current parties’ non-
opposition to the Motion. Cf. Arakaki, 324 F.3d at 1087 (noting that proposed intervenor did not
establish inadequacy of representation in part because the existing parties stated to the court that
they would make all of the intervenor’s arguments). Because the Court is inclined to allow Cadiz
to intervene as a matter of right, it need not reach permissive intervention.
IV. Conclusion
        Based on the foregoing discussion, the Court would GRANT the Motion.




                                                        4
